Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The applicant’s amendment/remarks dated 05/26/2020 has been received, entered and fully considered. Claims 1, 3, 8-10, 14 and 25 are amended. Claims 7 and 27 are cancelled. Claims 15 and 20 remain cancelled. Claims 29-33 are newly added. Claims 1-6, 8-14, 16-19, 21-26, and 28-33 are currently pending and are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 14, 16, 18-19, 21-22, 25-26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizenberg et al. (US 2018/0315877) in view of Lemke et al. (US 2020/0189770).
Regarding Claim 1, Keizenberg discloses an antenna system configured for use in Low Earth Orbit (LEO) around Earth (para. [0100], ‘low earth orbit’), comprising: a plurality of antenna satellites (102, Fig. 1) coupled together to form a phased array, each of said plurality of antenna satellites having an antenna body (111, Fig. 3) with an antenna (114, Fig. 3) and a solar cell (113, Fig. 3); and 
a processing device (115, Fig. 3) that determines an orientation of said plurality of antenna satellites for positioning the phased array in the desired orientation, the desired orientation is determined based on three factors including. 
a) positioning of the outwardly facing solar side surface of the phased array with respect to the sun (Fig. 1, solar panels have to be positioned with respect to the sun for solar radiation capture, para. [0089]),
b) positioning of inwardly facing antenna side  surface with respect to the Ear (Fig. 1, Fig. 7, power generating tile antennas are oriented toward Earth to transmit power to the ground, para. [0105, positioning of power generating tile antennas)
c) maintaining a torque equilibrium of said phased array  such that there is zero or near zero torque acting on the phased array (via reaction wheels or control moment gyroscope, para. [0101]).  
Keizenberg do not explicitly disclose, but Lemke teaches antenna system with one or more actuators (maneuvering device (e.g., a reaction wheel, thrusters, etc., para. [0038] generating torque) mounted to one or more of said plurality of antenna satellites and controlled by said processing device (controller 212, para. [0038], Fig. 2), said actuators being configured to generate rotational motion of said plurality of antenna satellites to move the solar array from a current orientation to the desired orientation and configured to maintain the torque equilibrium of said phased array as the phased array spins throughout its orbit around the Earth (i.e. functional; para. [0042, momentum accumulation reduced (minimized)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the antenna system of Keizenberg with the processing device controlled actuators taught in Lemke in order to controllably move the antenna array in desired orientation and position (para. [0042]).
Regarding Claim 2, Keizenberg discloses an antenna system comprising a flight computer (‘central processing units’, para. [0107]) controlling the orientation to improve solar energy received from the sun at the solar cell.  
Regarding Claim 3, Keizenberg discloses an antenna system comprising actuators comprising gyroscopic component (gyroscopes, [para. [0101], [0108]) that generates rotational motion with respect to said plurality of antenna satellites to maintain the torque equilibrium of said plurality of antenna satellites.  Lemke also teaches antenna system wherein the one or more actuators (maneuvering device (e.g., a reaction wheel, thrusters, etc., para. [0038])comprises gyroscopic component (gyroscopes are functional equivalents of the actuators e.g., a reaction wheel, thrusters, etc. as in para. [0038] of Lemke) that generates rotational motion with respect to said plurality of antenna satellites to maintain the torque equilibrium of said plurality of antenna satellites (para. [0038, [0042]).  
Regarding Claim 4, Keizenberg discloses an antenna system wherein said gyroscopic component comprises a momentum wheel (para. [0101], ‘reaction wheel or control moment gyroscope’).  Lemke also teaches antenna system wherein the said gyroscopic component comprises a momentum wheel (para. [0038], ‘reaction wheel’)
Regarding Claim 5, Keizenberg discloses an antenna system comprising a flight computer (satellite module, circuitry, para. [0101]) controlling said gyroscopic component. Lemke also teaches antenna system wherein an antenna system comprising a flight computer (satellite maneuver controller 212, para. [0038]) controlling said gyroscopic component.
Regarding Claims 6 and 8, Keizenberg discloses an antenna system wherein said rotational motion providing stability against the gravity gradient torque using the gyroscopic effect (i.e. that’s what gyroscopes  do, measuring or maintaining angular orientation and angular velocity, para. [0101], [0108]).  Lemke also teaches antenna system wherein said rotational motion providing stability against the gravity gradient torque using the gyroscopic effect (functional, that’s what the controller 212 control the maneuvering device like gyroscopes (e.g., a reaction wheel, thrusters, etc.) to a desired attitude, spin bias and/or orientation).
Regarding Claim 9, Keizenberg do not explicitly disclose, but Lemke teaches antenna system comprising a flight computer (212, para. [0038]) controlling said actuators (maneuvering device (e.g., a reaction wheel, thrusters, etc.).
Regarding Claim 11, Keizenberg discloses an antenna system comprising a plurality of antennas connected together to form an antenna array (104, Fig. 1). 
Regarding Claim 14, Keizenberg discloses an antenna system wherein the one or more actuators comprises a gyroscopic component (‘control moment gyroscope’, para. [0101], [0108]) that generates a gyroscopic torque, wherein said processing device (‘guidance control circuitry’ on satellite module’, para. [0101]) controls said gyroscopic component to maintain the torque equilibrium of said plurality of antenna satellites.  
Lemke also teaches antenna system wherein the one or more actuators (maneuvering device (e.g., a reaction wheel, thrusters, etc., para. [0038])comprises gyroscopic component (gyroscopes are functional equivalents of the actuators e.g., a reaction wheel, thrusters, etc. as in para. [0038] of Lemke) that generates a gyroscopic torque, wherein said processing device (212, para. [0038])’) controls said gyroscopic component to position the phased array in the desired orientation and to maintain the torque equilibrium of said plurality of antenna satellites (para. [0038], [0042]).  
Regarding Claim 16, Keizenberg discloses an antenna system wherein said gyroscopic components (para. [0101], [0108]) rotates with respect to said antenna body (i.e. the gyroscopic component like the flywheel rotates and modifies the rotation axis).  Lemke also teaches antenna system wherein said gyroscopic component (gyroscopes are functional equivalents of the actuators e.g., a reaction wheel, thrusters, etc. as in para. [0038] of Lemke) rotates with respect to said antenna body (i.e. the reaction wheel rotates and modifies the rotation axis, para. [0038])).  
Regarding Claim 18, Keizenberg discloses an antenna system wherein the orientation is unstable (i.e. when subject to disturbing forces or torques), and said gyroscopic component maintains stability of said plurality of antenna satellites (para. [0101], [0108]).  Lemke also teaches antenna system wherein the orientation is unstable (i.e. when subject to disturbing forces or torques), and said gyroscopic component (gyroscopes are functional equivalents of the actuators e.g., a reaction wheel, thrusters, etc. as in para. [0038] of Lemke) maintains stability of said plurality of antenna satellites (para. [0038], [0042]).
Regarding Claim 19, Keizenberg discloses an antenna system wherein the orientation provides the antenna at an angle offset from orthogonal to the Earth's surface (i.e. clearly the orientation of the antenna array in (para. [0101] provides the antenna an angle offset from orthogonal to the Earth’s surface as desired).  
Regarding Claim 21, Keizenberg discloses an antenna system wherein said solar side having a plurality of solar cells (113s, Fig. 3).  
Regarding Claim 22, Keizenberg discloses an antenna system wherein said antenna communicates with wireless devices on Earth (para. [0102]). 
Regarding Claim 25, the method of claim 25 is rejected under the same rational as the rejection of the apparatus claim 1 above. 
Regarding claim 26, Keizenberg discloses a method comprising the step of determining a current orientation of the antenna satellites of the phased array (para. [0105]) and determining whether the current orientation deviates from the desired orientation (i.e. off set from the reference signal).
Regarding Claims 28, the method of claims 28 is rejected under the same rational as the rejection of the apparatus claim 3 above. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizenberg et al. (US 2018/0315877) in view of Lemke et al. (US 2020/0189770) in further view of Mosher (US 2007/0029446).
Regarding Claim 10, Keizenberg and Lemke do not explicitly disclose, but Mosher teaches satellite actuator (210, Fig. 6) actuators comprising torque rods (214, Fig. 6, para. [0091]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg  and Lemke with the actuator torque rod taught in Mosher in order to actuate or drive the actuator output or reaction wheel desaturation (Fig. 6).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizenberg et al. (US 2018/0315877) in view of Lemke et al. (US 2020/0189770) and further view of Ibanez-Meier et al. (US 5,949,766).
Regarding Claim 13, Keizenberg and Lemke do not explicitly disclose, but Ibanez-Meier teaches a satellite system wherein said processing device (i.e. ‘processor’, 310, Fig. 3) is located at a ground station (‘ground device’, 300, Fig. 3; col. 7, lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the processing device of the plurality of antenna satellites of Keizenberg and Lemke ground station bases as taught in Ibanez-Meier in order to make maintenance and troubleshooting easy as well as man the station with a person for operation.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizenberg et al. (US 2018/0315877) in view of Lemke et al. (US 2020/0189770) and further  view of Montfort et al. (US 2004/0122568).
In alternative,
Regarding Claim 16, Keizenberg discloses an antenna system with a gyroscope mounted to a plurality of antenna satellites ([para. [0101], [0108]). Keizenberg and Lemke do not explicitly disclose, but Montfort teaches a gyroscopic components (i.e. wheel 22 rotates to modify the orientation of the rotation axis 24, Fig. 2) rotates with respect to said antenna body.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg and Lemke with the gyroscope taught in Montfort for supplying the torque necessary for maintaining the attitude of the satellite when subjected to disturbing forces or torques (abstract).
Regarding Claim 17, Keizenberg discloses an antenna system with a gyroscope mounted to a plurality of antenna satellites ([para. [0101], [0108]). Keizenberg and Lemke do not explicitly disclose, but Montfort teaches wherein the orientation is offset from a stable orientation by a controlled angle (i.e. after subjected to disturbing forces or torques (abstract)), and said gyroscopic component maintains the torque equilibrium (i.e. for maintaining the attitude of the satellite (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg and Lemke with the gyroscope taught in Montfort for supplying the torque necessary for maintaining the attitude of the satellite when subjected to disturbing forces or torques (abstract). 
Regarding Claim 18, Keizenberg discloses an antenna system with a gyroscope mounted to a plurality of antenna satellites ([para. [0101], [0108]). Keizenberg and Lemke do not explicitly disclose, but Montfort teaches a gyroscopic component wherein the orientation is unstable (i.e. when subject to disturbing forces and torques, abstract), and said gyroscopic component maintains stability of said plurality of antenna satellites.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg and Lemke with the gyroscope taught in Montfort for supplying the torque necessary for maintaining the attitude of the satellite when subjected to disturbing forces or torques (abstract).

Claims 12, 23-24, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keizenberg et al. (US 2018/0315877) in view of Lemke et al. (US 2020/0189770) and further view of Avellan et al. (US 2019/0238216).
Regarding claims 12, Keizenberg and Lemke do not explicitly disclose, but Avellan teaches an antenna system comprising a control satellite (200, Fig. 1(a)) connected to said plurality of small satellites (302, Fig. 1(a), para. [0029]), said control satellite having said processing device (para. [0046]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg and Lemke with the control satellite taught in Avellan in order to the create a very large aperture or apertures in space drastically reducing cost and weight and enabling high throughput capabilities by spatially reuse spectrum (abstract).
Regarding claims 23-24, Keizenberg and Lemke do not explicitly disclose, but Avellan teaches a method of communicating comprising transmitting signals to the antenna system and receiving signals from the antenna system (via 724, Fig. 11 from to and from LEO formation 100, Fig. 1(a) and 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of antenna satellites of Keizenberg and Lemke with the method of communication taught in Avellan in order to send or receive control or information signals to and from the antenna system.
Regarding claims 29, Lemke teaches antenna system with one or more actuators (maneuvering device (e.g., a reaction wheel, thrusters, etc., para. [0038] generating torque) mounted to one or more of said plurality of antenna satellites. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the control satellites of the modified Keizenberg with the one or more of the actuator taught in Lemke in order to controllably move the antenna array in desired orientation and position (Lemke, para. [0042]).
Regarding claims 30, the combination of Keizenberg, Lemke, and Avellan teaches an antenna system wherein an aggregate coordinated control authority of the control satellite (via ‘central controller’, para. [0046]) and the plurality of antenna satellites controls the orientation and rotation rates of the entire antenna system (para. [0046]).
Regarding claims 31, the combination of Keizenberg, Lemke, and Avellan teaches an antenna system wherein the at least one or more actuators of the control satellite (Avellan, 200, Fig. 1(a)) comprises a momentum wheel (Lemke, (e.g., a reaction wheel, thrusters, etc., para. [0038])  that is configures to spin about the normal vector of the antenna system at a specific rate that, in combination with the orbital rotation of the antenna system, brings the antenna system into equilibrium (obvious function of the momentum/reaction wheel, momentum accumulation is reduced (e.g., minimized), para. [0042] ).
Regarding claims 32, the combination of Keizenberg, Lemke, and Avellan teaches an antenna system wherein a gyroscopic torque is generated by the momentum state of the momentum wheel (Lemke, (e.g., a reaction wheel, thrusters, etc., para. [0038])  and the orbital rotation of the antenna system, and the generated gyroscopic torque cancels out a net torque from the gravity gradient and the natural gyroscopic torque of the antenna system (obvious function of the momentum/reaction wheel, momentum accumulation is reduced (e.g., minimized), para. [00425]). 
Regarding claims 33, the combination of Keizenberg, Lemke, and Avellan teaches an antenna system wherein the generated gyroscopic torque is determined by the formula:
                
                    
                        
                            τ
                        
                        
                            w
                            h
                            e
                            e
                            l
                             
                            g
                            y
                            r
                            o
                        
                    
                    =
                    
                        
                            L
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    *
                    ω
                    =
                    
                        
                            I
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    *
                    
                        
                            ω
                        
                        
                            w
                            h
                            e
                            e
                            l
                        
                    
                    *
                    ω
                
            
It is well known in physics that the dynamic equation of gyroscope torque is given by 
                        
                            
                                
                                    L
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            *
                            ω
                            =
                            τ
                        
                    , wherein                         
                            
                                
                                    L
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                     is the angular momentum of the wheel, 𝜔 is the angular/rotation rate, and 𝜏 is wheels reaction torque. In turn the                         
                            
                                
                                    L
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                             
                        
                    is equal to                         
                            
                                
                                    I
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                            *
                            
                                
                                    ω
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    , wherein                         
                            
                                
                                    I
                                
                                
                                    w
                                    h
                                    e
                                    e
                                    l
                                
                            
                        
                    is the moment of inertial of the wheel and 𝜔 is the rotation rate of the momentum wheel (inherent characteristics equations of momentum/reaction wheel).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642